ORDER
The district court held that Sharon Neeley was not prejudiced by the decision of her lawyer on direct appeal to contest only the sentence imposed and not her conviction. On appeal Neeley argues that because she requested her counsel to challenge her judgment of conviction as well, he was legally bound to do so and because of his refusal to comply with her request she need not demonstrate prejudice. This contention is inconsistent with established law. See Jones v. Barnes, 463 U.S. 745, 103 S.Ct. 3308, 77 L.Ed.2d 987 (1983); Kitchen v. United States, 227 F.3d 1014, 1019-22 (7th Cir.2000); Mason v. Hanks, 97 F.3d 887, 893 (7th Cir.1996). The judgment of the district court is affirmed.